
	
		III
		112th CONGRESS
		1st Session
		S. RES. 248
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Kerry (for himself,
			 Ms. Snowe, and Mr. Brown of Massachusetts) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			September 23, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Brain Aneurysm Awareness Month.
	
	
		Whereas a brain aneurysm is an abnormal saccular or
			 fusiform bulging of an artery in the brain;
		Whereas an estimated 1 out of every 50 people in the
			 United States will develop a brain aneurysm;
		Whereas brain aneurysms are most likely to occur in people
			 between the ages of 35 and 60;
		Whereas brain aneurysms are more likely to occur in women
			 than in men by a 3-to-2 ratio;
		Whereas brain aneurysms are more likely to occur in
			 African-Americans than in Whites by a 2-to-1 ratio;
		Whereas various risk factors can contribute to the
			 formation of a brain aneurysm, including infection, tumors, traumatic head
			 injury, drug use, smoking, hypertension, and a family history of brain
			 aneurysms;
		Whereas approximately 6,000,000 people in the United
			 States will develop a brain aneurysm that will not rupture;
		Whereas an unruptured brain aneurysm can lead to fatigue,
			 short-term memory problems, speech problems, loss of balance and coordination,
			 and changes in behavior;
		Whereas a brain aneurysm is often discovered when it
			 ruptures and causes a subarachnoid hemorrhage;
		Whereas a subarachnoid hemorrhage can lead to brain
			 damage, hydrocephalus, stroke, and death;
		Whereas annually more than 30,000 people in the United
			 States suffer from ruptured brain aneurysms;
		Whereas annually between 3,000 and 4,500 people in the
			 United States with ruptured brain aneurysms die before reaching the
			 hospital;
		Whereas a number of advancements have been made in recent
			 years regarding the detection of aneurysms, including the computerized
			 tomography scan, the magnetic resonance imaging test, and the cerebral
			 arteriogram;
		Whereas September is an appropriate month to designate as
			 “National Brain Aneurysm Awareness Month”; and
		Whereas various research studies are currently being
			 conducted in the United States in order to better understand, prevent, and
			 treat brain aneurysms: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals and ideals of National
			 Brain Aneurysm Awareness Month; and
			(2)continues to
			 support research to prevent and treat brain aneurysms.
			
